—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered December 11, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent determinate terms of 7 years and 5 years, respectively, unanimously affirmed.
Since defendant objected to the juror’s discharge solely on the ground that an additional peremptory challenge should *156have been provided, defendant’s claim that the court improperly discharged a sworn juror during jury selection is unpreserved, and we decline to review the claim in the interest of justice. Were we to review the claim, we would find that the court properly discharged the juror pursuant to CPL 270.15 (3) (People v O’Kane, 224 AD2d 182, lv denied 88 NY2d 939; People v Green, 216 AD2d 170, 171, lv denied 86 NY2d 842). The court also properly denied defendant’s request for an additional peremptory challenge when it discharged the subject juror. Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.